Exhibit 10.18


chadmartinofferletter_image1.gif [chadmartinofferletter_image1.gif]
January 28, 2019


Chad Martin
Tyson Foods, Inc.
2200 W. Don Tyson Parkway
Springdale, AR 72762


Dear Mr. Martin,


Congratulations! On behalf of Tyson Foods, Inc., it is our pleasure to offer you
a promotion to the position of Group President Poultry, reporting directly to
Noel White, President and Chief Executive Officer.


The details of the offer are listed below:


Since you already are eligible to receive benefits at Tyson Foods, your
eligibility will continue uninterrupted.


1.
Base Salary: You will receive an annual base salary of $600,000 and you will be
paid biweekly. Your job is exempt from minimum wage and overtime obligations
under the Fair Labor Standards Act.



2.
Annual Cash Incentive: You will continue to be eligible to participate in Tyson
Foods, Inc. Annual Incentive Plan. The target annual incentive for your new role
is 110% of your base salary. Annual incentive payments are made under the plan
then in effect, and subject to the discretion of senior management along with an
assessment of company, business unit/function, and individual performance. Upon
the effective date of your promotion, you will be eligible for prorated
participation at your new target incentive for the remainder of fiscal year
2019. For the portion of fiscal year 2019 in your prior position, your prior
target incentive will remain in effect. You must be an active Tyson Foods
employee on the payment date to receive any payout.



3.
Long Term Stock Incentive: You will continue to be eligible to participate in
the Tyson Foods long-term incentive (LTI) program. Your new LTI target award and
mix for your level is $1,500,000 of non-qualified stock options, restricted
stock and performance shares. All award grants will follow the normal program
guidelines and mix aligned with your level in the organization at the time of
the grant and are made at the discretion of the company.



Confidential    Page 1    



--------------------------------------------------------------------------------

Exhibit 10.18




4.
One-Time Restricted Stock Award: In connection with your promotion, you are
eligible to receive a one-time Restricted Stock award in the amount of $804,000.
This award will be granted on the next quarterly off-cycle grant date following
the effective date of your promotion, in accordance with the off-cycle stock
grant provisions at Tyson Foods, and will vest 100% on the three (3) year
anniversary of the grant date pursuant to the terms of the award agreement.



5.
Stock Purchase Plan: You will continue to be eligible to participate in the
Tyson Foods, Inc. Employee Stock Purchase Plan. You may contribute (on an
after-tax basis) up to 20% of your base salary to this plan.  Currently, Tyson
Foods matches 25% of the first 10% of base salary you contribute.  This plan
provides for 100% immediate vesting of both your contributions and the company
match.



6.
Retirement Savings Plan – 401(k): You will continue to be eligible to
participate in the 401(k) Retirement Savings Plan of Tyson Foods, Inc. Under the
current plan, Tyson Foods matches 100% of the first 3% you contribute and 50% of
the next 2% you contribute. You may contribute up to 60% of your eligible
compensation to this plan until your contributions for the year reach the IRS
maximum contribution or maximum compensation limits. This plan provides for 100%
immediate vesting of both your contributions and the company match.



7.
Executive Savings Plan: If you are projected to reach the maximum IRS
contribution limits in the Retirement Savings Plan (based on your contribution
election to that plan) you can then begin deferring up to 60% of base pay into
the Executive Savings Plan of Tyson Foods, a non-qualified deferred compensation
plan. This plan is available to highly compensated employees, as defined by IRS
regulations, and is available to those who wish to defer additional dollars over
and above the IRS limits for qualified plans. You may also defer up to 100% of
your annual cash incentive to the plan. All deferrals and payout elections must
be elected during the annual election period each December prior to the deferral
year. This plan provides company matching contributions in the same manner as
the RSP. Additionally, as a member of the ELT, the Executive Savings Plan
provides a contribution of 4% of your salary and annual incentive payment, as
they are paid.



8.
Employee Health, Life and LTD Benefits: You and your eligible dependents will
continue to be able to participate in the Tyson Foods, Inc. Group Health Plan,
including medical, dental, vision, and prescription drug coverage. Your premium
amount will be deducted from your payroll check on a pre-tax basis.  At the time
you enroll in the plan, you will also be enrolled in company-paid life insurance
and the accidental death and dismemberment plans, each in the amount of one (1)
times your annual salary. You will also participate in the company-paid
Executive long-term disability insurance program which provides a tax-free
benefit of 60% (up to plan limits) of the sum of the following: base pay, most
recent annual cash incentive payment, and value of your most recent annual LTI
grant.





Confidential    Page 2    



--------------------------------------------------------------------------------

Exhibit 10.18


9.
Executive Rewards Allowance: You will continue to be eligible for the Executive
Rewards Allowance, which will provide you with an annual cash allowance of
$12,000 (paid $461.54 each pay period).  The allowance is an additional fringe
benefit provided in recognition of the unique needs of an executive level team
member beyond the core benefits package.  The allowance is taxable income and
can be used at your discretion to fund an array of items based upon the needs of
you and your family (for example, financial and estate planning, executive
physical, cell phone, etc.). There are no claims forms to remit or file.  We are
pleased to include the allowance as part of a valued, flexible and comprehensive
rewards package.



10.
Officer Life Benefits: You continue to be eligible for additional company-paid
life insurance in the amount of two (2) times your annual base salary (subject
to limitations in accordance with the plan). This is in addition to the one (1)
times annual salary life under the Group Life Plan.



11.
Vacation: You will continue to receive four (4) weeks of vacation on your annual
Company service anniversary date.



12.
Relocation:  Tyson has partnered with Graebel Relocation Services Worldwide
(Graebel) to assist you in coordinating your relocation. Upon receiving the
completed relocation request form, payback agreement, and relocation assessment
form, Graebel will assign a dedicated consultant who will be your primary point
of contact throughout your move. Your consultant will guide you through every
step of the relocation process and answer any questions.



13.
Promotion Effective Date: Your promotion effective date will be January 28,
2019. 



As a material term to your acceptance of this offer of employment, you represent
and warrant that you are not under any pre-existing obligation inconsistent with
the provisions of this offer letter, and you represent that your performance of
all the terms of this offer letter will not breach any invention assignment or
proprietary information agreement or non-competition or non-solicitation
agreement with any former employer or other party.


If you have any questions regarding this offer or need additional information,
please do not hesitate to contact me.


Sincerely,




Noel White
President and CEO
Tyson Foods, Inc.


This letter is not intended nor should it be considered a contract of employment
for a definite or indefinite period. If employed, you will be considered an
employee at will. Employment is


Confidential    Page 3    



--------------------------------------------------------------------------------

Exhibit 10.18


dependent on the completion of the entire employment process, to include
fulfillment of all contingencies listed in this letter.


The terms of this offer letter supersede all other promises or offers previously
made. This document is a formal offer of employment and includes a summary only
of the relevant benefits you may be eligible to receive to the extent the
coverages remain available by law.


This letter only provides general information about the benefit plans,
compensation programs and other human resource policies at Tyson Foods. The
official plan document or human resource policy, as applicable, contains all
terms and conditions, and will govern any inconsistencies between this letter
and such plan or policy. Tyson Foods also reserves the right to amend or
terminate any of its plans or policies (including salaries, annual cash
incentives, and long-term stock incentives) at any time and for any reason to
the fullest extent permitted by law.
   
   


Accepted and agreed to by:




/s/ Chad Martin                
Chad Martin


Date:     1/30/2019                    




Confidential    Page 4    

